Citation Nr: 1727524	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Non-Hodgkin's lymphoma, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for a brain aneurysm.

5.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.

[The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include posttraumatic stress disorder (PTSD), is addressed in a separate Board decision.  Similarly, the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment is the subject of a third Board decision.]

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2014, the Board remanded the instant claim so the Veteran could be afforded a Board hearing.  Pursuant to the May 2014 remand, in September 2014, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned.  At that time the Veteran expressed his desire to withdraw the issues of entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, a brain aneurysm, and bilateral upper and lower extremity peripheral neuropathy from appellate status.  Normally, a withdrawal is effective when received pursuant to 38 C.F.R. § 20.204 (b)(3) (2016).  In this case, however, in September 2015, the Veteran appeared for a second hearing before the undersigned VLJ at which point the issues of entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, a brain aneurysm, and bilateral upper and lower extremity peripheral neuropathy were still noted to be in appellate status.  Thus, as the Veteran was given the impression that the issues were still on appeal, the Board finds that it was still in appellate status at the time of the September 2015 hearing.  See generally Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).   

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that a valid withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Additionally, when there are multiple claims on appeal, the withdrawal "must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b).  Here, the Veteran did not report to the VLJ who held the September 2015 hearing that he had previously appeared for a Board hearing at which he attempted to withdraw the issues of entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, a brain aneurysm, and bilateral upper and lower extremity peripheral neuropathy.  As the Veteran subsequently intimated that the issues addressed herein were still on appeal, the Board finds that the September 2014 withdrawal was ambiguous and, therefore, did not become effective when received by the Board at that time. 

Notably, at the September 2015 hearing, the Veteran also withdrew the issue of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.  As the Veteran provided testimony on this issue before the VLJ who held the September 2014 hearing, that issue has been adjudicated by that VLJ in a separate decision.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016), Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Transcripts from the September 2014 and September 2015 hearings have been associated with the record.  Importantly, the Veteran did not actually provide testimony as to the issues adjudicated herein at the September 2014 hearing; rather, he merely expressed his desire to withdraw the issues from appellate status.  Thus, for the sake of judicial efficiency, the Board finds that it may adjudicate the issues noted on the title page with only the single VLJ signature below.  Cf. Id.

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to service connection for Non-Hodgkin's lymphoma, a brain aneurysm, and bilateral upper and lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for Non-Hodgkin's lymphoma have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a brain aneurysm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may 
be made by the appellant or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal as to the issues of entitlement to service connection for Non-Hodgkin's lymphoma, a brain aneurysm, and bilateral upper and lower extremity peripheral neuropathy on the record at the September 2015 Board hearing; hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement service connection for Non-Hodgkin's lymphoma is dismissed.

The appeal as to the issue of entitlement service connection for a brain aneurysm is dismissed.

The appeal as to the issue of entitlement service connection for bilateral upper and lower extremity peripheral neuropathy is dismissed.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that his currently diagnosed left ear hearing loss and tinnitus are a result of in-service noise exposure.  Specifically, he has credibly reported exposure to noise from teletype machines, mortar explosions, and heavy-duty lawn mowing equipment during service.  He has endorsed moderate post-service noise exposure while working in the construction industry, but has indicated that his level of exposure after service was far less than that during service.

Service treatment records indicate that the Veteran's hearing was tested at the time of his entrance and separation from service.  Specifically, his auditory thresholds were recorded in conjunction with his August 1970 entrance examination.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board must consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
 
In light of the above, and where necessary to facilitate data comparison for VA purposes, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

Turning to the August 1970 audiogram, auditory testing revealed left ear pure tone thresholds as follows:

Standard
500
Hertz
1000 Hertz
2000 Hertz
3000
Hertz
4000 Hertz
ASA
20
15
10
10
15
ISO-ANSI
35
25
20
20
20

In a concurrent report of medical history, the Veteran endorsed ear, nose, or throat trouble and the examining clinician noted he had decreased hearing in childhood that was not considered disabling.

The Veteran's hearing was tested again at his separation from service.  Notably, for service department audiograms conducted after December 31, 1970, the Board assumes the ISO-ANSI standard was used.  The April 1974 separation examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
10
5
0
0
0

In May 2011, the Veteran underwent a VA audiological examination.  The examiner diagnosed the Veteran with left ear hearing loss for VA purposes under 38 C.F.R § 3.385, but found it was less likely than not such hearing loss was related to service because the Veteran had normal hearing during service and there was no evidence that he reported hearing loss during service.  She further noted that, given the length of time since the Veteran's separation, his normal hearing at separation, and a lack of threshold shifts during service, it was less likely than not that his hearing loss was related to service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the examiner failed to explain why remote onset hearing loss could not have been caused by in-service noise exposure.  Thus, the Board finds that an additional opinion is necessary.

Notably, the examiner provided the same rationale for her opinion that the Veteran's tinnitus was not caused by his in-service noise exposure, but failed to explain the relationship or relevance of in-service hearing acuity and the cause of tinnitus.  Additionally, while she noted that tinnitus was at least as likely as not a symptom of hearing loss, she failed to provide a rationale for this finding.  Thus, an addendum opinion must also be obtained with regard to the Veteran's claim for service connection for tinnitus.

Notably, the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, while the Veteran has not claimed that his tinnitus was caused or aggravated by his hearing loss, as the May 2011 examiner found that they were likely related, the Veteran should be afforded VCAA notice as to the information and evidence necessary to substantiate a claim of secondary service connection.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his left ear hearing loss and tinnitus claims that have not been obtained.  Thereafter, all identified records and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his hearing loss.

2.  Obtain all VA treatment records dated from October 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the Veteran's hearing loss and tinnitus.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Return the record to the VA examiner who conducted the Veteran's May 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss is related to his in-service noise exposure, to include mortar attacks while stationed in Vietnam, loud teletype machines, and heavy-duty lawn mower noise?  In rendering this opinion, the examiner should review the audiometric conversions performed herein for the August 1970 examination and rely on the unit measurements most favorable to the Veteran's appeal.

The opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.  Hensley, supra.  Furthermore, the examiner should specifically comment upon the significance, if any, of the Veteran's reports of exposure to excessive noise from mortar attacks while stationed in Vietnam, loud teletype machines, and heavy-duty lawn mower noise while in service.

(b)  Did left ear hearing loss manifest within one year of the Veteran's separation from service in June 1974?  If so, please describe the manifestations.  

(c)  Is it at least as likely as not that the Veteran's tinnitus is related to his in-service noise exposure, to include mortar attacks while stationed in Vietnam, loud teletype machines, and heavy-duty lawn mower noise?

(d)  Is it at least as likely as not that the Veteran's tinnitus was caused OR aggravated by his left ear hearing loss?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(e)  Did tinnitus manifest within one year of the Veteran's separation from service in June 1974?  If so, please describe the manifestations.  The examiner should specifically consider the Veteran's reports at the September 2015 Board hearing that he began experiencing tinnitus (described as a humming sound, not a ringing sound) when he was stationed at Fort Meade and assigned to work with heavy duty lawn equipment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


